Citation Nr: 1729684	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-40 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
In Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD for the period from July 5, 2007, to July 14, 2011, and in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from July 5, 2007, onward.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas., that granted service connection for PTSD and assigned an initial 10 percent disability rating.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in May 2011, when the Board granted 
a 50 percent disability rating for PTSD and remanded the issue of entitlement to a still higher disability rating for further development, to include obtaining additional medical records and a current VA examination.

A July 2011 rating decision increased the Veteran's disability rating for PTSD to 50 percent, pursuant to the Board decision.

In September 2014, the Board denied the appeal for a disability rating greater than 50 percent for PTSD for the period of July 5, 2007, through July 14, 2011, granted a 70 percent disability rating for the period of July 15, 2011, through January 31, 2013, and denied a disability rating in excess of 70 percent from July 15, 2011, forward.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in May 2016 issued a Memorandum Decision, that set aside the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Decision.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision on the issue on appeal, the Veteran, through his representative, submitted a document indicating his intent to withdraw his claim of service connection for a low back disability.

2.  From the date of claim through January 31, 2013, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, to include family, work, mood, and thinking; total social and occupational impairment was not shown.

3.  As of January 31, 2013, the Veteran's PTSD is shown to have most nearly approximated a disability picture of total social and occupational impairment.

4.  Prior to January 31, 2013, the Veteran's PTSD rendered him unable to engage in substantially gainful employment; the Veteran's part-time employment prior to that date at the Vietnam Veterans of America constituted a protected employment situation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of service connection for a low back disability have been met, and the Board does not have appellate jurisdiction over it.  38 U.S.C.A. §§ 7104 (a), 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for an initial 70 percent disability rating for service-connected PTSD prior to January 31, 2013, are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a 100 percent disability rating for service-connected PTSD from January 31, 2013, are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for a TDIU prior to January 31, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in July 2008.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the VA treatment and private mental health assessment.

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from May 2009 and January 2013.  In addition, his attorney has provided a report of private examination dated in May 2017.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Withdrawn Claim of Service Connection for a Low Back Disability 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.  In a document received by the Board in 05/30/2017, the Veteran withdrew his appeal as to the issue of service connection for a low back disability.  As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

It is possible for a Veteran to have separate and distinct manifestations from the 
same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2017) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

The Veteran was seen for psychiatric evaluation in August 2007.  (See Medical Treatment Record, received 07/10/2008, pp. 16-19.)  He reported that he woke up five or six times a night, that his wife told him he hollered in his sleep on occasion, and that he had intermittent issues with anger.  He also reported experiencing difficulty with having loving or caring feelings towards other.  The provider described the Veteran as having PTSD which was relatively mild.  A GAF score of 55 was assigned.

In a written statement submitted in July 2008, the Veteran provided an overview of his PTSD symptoms since separation from service, including information on all of the jobs that he worked.  (See Statement in Support, received 07/25/2008, p. 9.)  He reported difficulties with his employers and coworkers over the years and stated that "[o]ne time in my life I hit my daughter with my fist."  He had also come close to hitting his wife on several occasions and punched holes in the wall instead.  He had learned to walk away instead when he got angry.  He stated that he had only had suicidal thoughts as few times in his life, but his mind did run to homicidal thoughts.  He wanted to hurt or kill or maim stupid people or people that offended him, to include thoughts of dismembering people who wronged him.  He stated that these thoughts were usually of short duration.  He also provided details on other symptoms described in the rating criteria, including spatial disorientation and inability to remember his destination within a few minutes of leaving home.  (p. 11.)  He reported that he found being given instructions or told what to do to be quite stressful.  (p. 13.)  He said he had been married for 43 years and the marriage was fine and he had a relationship with his daughter, but had never opened himself up to others enough to have friends.

At a December 2008 mental health treatment visit, the Veteran reported that he feared having thoughts of harming other people, although he was pretty sure he 
would not act on them.  (See Medical Treatment Record, received 02/17/2009, p. 10.)  He continued to handle his anger and irritability by walking away, even though it made other people angry.  At a later visit, he reported having difficulty in public places, including shopping malls, restaurants, grocery stores, and movies, along with a tendency to isolate himself, staying in the basement for long periods of time.  (p.12.)

At a February 2009 mental health treatment visit, the Veteran reported that the majority of the time his mood was angry and irritable, but he felt he controlled it pretty well.  (See Medical Treatment Record, received 02/17/2009, p. 1.)  When his wife irritated him, he would walk away, sometimes for hours, and took the same approach to individuals at his volunteer location who were doing community service.  He stated that he had been following this pattern of behavior for 45 years, beginning in service.  

At the May 2009 VA examination, the Veteran reported that he continued to participate in mental health treatment at VA.  (See VA examination report received 05/05/2009, p. 3.)  He was easily angered and frustrated by loud noises and tended to respond by avoidance rather than responding physically.  He tended to tremble and shake when he became angry.  He avoided public situations with large groups of people, to include shopping, and was very picky about where they went to dine out. (p. 4.)  He was working part time as a janitor for the Vietnam Veterans of America; he had an easier time interacting with people in that setting because they were also Veterans.  He denied having any close friends and stated that he didn't even associate much with his neighbors.  He had occasional suicidal ideation and symptoms of depression and anxiety.  (p. 6.)  

In his Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran reported that his family and coworkers had seen over the years the Veteran have very quick changes in his mood, from good to bad.  (See VA Form 9, received 09/23/2009, p. 3.)  He had suffered from panic attacks and symptoms of depression for years.  

A statement submitted by the Veteran's wife in September 2009 described his manifestations of PTSD.  (See Buddy/Lay Statement, received 09/23/2009, p. 1.)  She reported inappropriate behavior, a tendency to isolate himself, difficulty sleeping, and panic attacks.  He had difficulty sleeping and hypervigilance behaviors, such as checking the doors and windows and surveilling the surroundings on a patrol-like circuit at night.  

At the October 2010 Board hearing, the Veteran testified that he woke up five or six times per night, and sometimes awakened his wife with screaming.  (See Hearing Testimony, received 10/19/2010, p. 20.)  After he retired from his job he had too much time on his hand and went to work at the Vietnam Veterans of America for three or four years.  (p. 21.)  He didn't like to be around people; it made him angry and irritable.  He testified that he had been seen as a troublemaker at work and he didn't think his colleagues liked him.  (pp. 24-25.)  

At a mental health treatment visit in July 2011, the Veteran reported that he had experienced a flare-up of his symptoms since Memorial Day which had caused him to increase his dose of medication.  (See Medical Treatment Record, received 07/21/2011, p. 1.)  He described his mood as not very good and reported decreased energy and motivation, with occasional feelings of hopelessness.  He had fleeting thoughts about death or dying, which were occurring more frequently lately, but denied any intent or plan of suicide.

A statement from the Veteran's wife, dated in October 2011, described the manifestations of his PTSD.  (See Appellate Brief, received 05/24/2017, p. 39.)  She stated that he became angry with other drivers on the road, that he was moody and irritable, and that she was sometimes afraid of her husband.  He did not like being around other people or going out in public, woke up every night hollering from nightmares, and would prowl through the house at night in a bad mood.

A VA examination report dated in January 2013 VA shows that the examiner described the Veteran's disability picture as one of social and occupational impairment with deficiencies in most areas such as family, work, thinking, judgment, and mood.  (See VA examination report, received 01/31/2013, p. 4.)  The Veteran had been working for 20 hours a week as a janitor for Vietnam Veterans of America until he resigned in 2010.  He was getting too upset while he was at work and had altercations with others, as well as problems with anxiety.  (p. 6.)  He tended to absent himself from situations in order to manage his anger and interpersonal issues.  His symptoms included intrusive thoughts and flashbacks, recurrent nightmares, feelings of detachment from people, diminished interest in life, difficulty sleeping, difficulty concentrating, feelings of irritability, hypervigilance, and exaggerated startle response.  (p. 7.)  The examiner also identified symptoms of depression, anxiety, near-continuous panic affecting the ability to function normally, flattened affect, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals, impaired impulse control, neglect of personal hygiene, intermittent inability to perform activities of daily living, and inability to establish and maintain effective relationships.  (p. 9.)  The examiner noted that the Veteran was having stress in his marriage because he was only showering about once a week and did not change his clothes regularly.  He said his wife was reluctant to let him go places alone because he had expressed suicidal thoughts.  (p. 10.)  The examiner further stated that the Veteran's ability to engage in gainful employment was minimal, because of his social isolation, impaired concentration, difficulty interacting with others, and problems dealing with stress.  (p. 11.)
.
A statement submitted by the Veteran's treating mental health provider at VA in October 2015 contained the opinion that the Veteran would be unemployable in any capacity as a result of this PTSD.  (See Third Party Correspondence, received 10/21/2015, p. 1.)
 
In May 2017, the Veteran's attorney submitted additional evidence and arguments in this matter.  Included in the packet of documents was a report of psychiatric examination performed by a private examiner.  (See Appellate Brief, received 05/23/2017, pp. 14-25.)  The examiner recited all of the evidence of record and provided an opinion that the Veteran's PTSD had been present since service and represented a serious disability, with his ability to function deteriorating steadily over time.  (p. 24.)  The examiner specifically pointed to the Veteran's symptoms of suicidal and homicidal ideation, particularly his continuing thoughts of harming others, although he stated no intent to act on those.  Based on the entire review of the claims file and the interview with the Veteran, the private examiner offered the opinion that the Veteran's PTSD alone resulted in him being unemployable and that his nonservice-connected back disability was not a contributing factor.  Instead, the Veteran's occupational impairment was such that after some time at the Vietnam Veterans of America he was unable to continue to function, despite the allowances made for him and his disability by fellow Veterans.

PTSD Prior to January 31, 2013

The Board has reviewed all of the evidence of record, including that set forth above, and finds that an initial 70 percent disability rating is warranted.  Specifically, the evidence shows that the Veteran had occupational and social impairment with deficiencies in most areas, including family, work, thinking, and mood.  The Veteran struggled with irritability and anger management issues as well as suicidal thoughts and recurrent thoughts of harming other people.  He tended to isolate himself from others and to avoid groups of people and he was viewed as a troublemaker at work.  He tended to prowl the house at night rather than sleep, he suffered from anxiety and depression on a continual basis, and he had severe difficulty handling stress.  All of these factors show that a disability rating of 70 percent is appropriate.

A still higher, or 100 percent, disability rating is not shown to be warranted prior to January 31, 2013.  Although, as discussed below, the Veteran's ability to function in a work environment was severely limited, the evidence does not show total social and occupational impairment.  Prior to January 31, 2013, there is no indication that the Veteran had delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, disorientation, memory loss, or problems with performing the activities of daily living such as maintaining a minimal personal hygiene.

PTSD from January 31, 2013

The VA examination report from January 31, 2013, showed that the Veteran's disability picture had worsened to the point that it more closely approximated one of total social and occupational impairment.  Specifically, he manifested disorientation to place, intermittent inability to perform activities of daily living to include maintaining minimal personal hygiene, and a danger of hurting himself or others.  For example, the Veteran complained that his wife would not allow him to go places by himself because she was worried about his suicidal thoughts.  In addition, his only real relationship, the one with his wife, was extremely strained because he was not showering more than once a week or wearing clean clothes. While the Veteran did not have delusions or hallucinations or grossly inappropriate behaviors, the Board finds that the symptoms as described by the examiner in January 2013 more nearly approximate those of total impairment.  

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's PTSD, prior to January 31, 2013, has been found to warrant a 70 percent disability rating, as discussed above.  This is sufficient to qualify for entitlement to TDIU if the evidence shows that he was unable to engage in substantial gainful employment as a result of the disability.  

The record does show that the Veteran was employed part time for a portion of the appeals period discussed above.  However, such employment does not necessarily preclude entitlement to TDIU if the employment in question is marginal in nature.  38 C.F.R. § 4.16(a).  Marginal employment is shown when the Veteran's earned annual income does not exceed the federal poverty threshold.  Marginal employment is also shown when earned income exceeds the federal poverty threshold if the employment is in a protected environment, such as a family business or sheltered workshop.  
In this instance, the Veteran's employment was at the Vietnam Veterans of America, as a janitor, on a part-time basis.  The environment was composed of individuals who were all Veterans and were aware of the Veteran's specific disabilities, including his PTSD symptoms, and were tolerant of them because of the shared connection of military service.  The Board finds that this constituted a protected workplace, especially in light of the fact that the Veteran's duties were solitary in nature and required minimal interaction with other people.  

The Veteran and his attorney have submitted a copy of the Veteran's Social Security statement of earnings.  (See Appellate Brief, received 05/24/2017, p. 12.)  The documents show that his earnings in 2007 were $9,974.00, in 2008 they were $9, 420.00, and in 2009 they were $3,917.00.  Beginning in 2010, the Veteran showed no earnings for Social Security purposes.  The poverty threshold in 2007 was $10, 787.00 for a single individual under 65; in 2008, for a single individual over 65 years of age (the Veteran turned 65 in 2008) was $10,326.00; and in 2009, for a single individual over 65 years of age it was $10,289.00.  (Historical poverty thresholds can be viewed at the website for the U.S. Census Bureau, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.)  Based on a comparison of these documents, it is clear that the Veteran's income was below the poverty threshold for the time in which he was employed.  Therefore, the Veteran's employment qualifies as marginal employment under both criteria and is not a bar to payment of TDIU benefits for the entire appeals period prior to January 31, 2013.  38 C.F.R. § 4.16(a).










	(CONTINUED ON NEXT PAGE)

ORDER

The appeal for service connection for a low back disability is dismissed.

An initial 70 percent disability rating for service-connected PTSD prior to January 31, 2013, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 100 percent disability rating for service-connected PTSD as of January 31, 2013, is granted.

A TDIU prior to January 31, 2013, is granted. 




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


